 



Exhibit 10.19

EQUITY OFFICE
THIRD AMENDED AND RESTATED
SUPPLEMENTAL RETIREMENT SAVINGS PLAN

As Amended and Restated Effective October 5, 2004

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

            SECTION   PAGE
ARTICLE 1 INTRODUCTION
    1  
1.1 Background and Purpose of Plan
    1  
1.2 Status of Plan
    1  
 
       
ARTICLE 2 DEFINITIONS
    1  
 
       
ARTICLE 3 PARTICIPATION
    6  
3.1 Satisfaction of Eligibility Requirements
    6  
3.2 Commencement of Participation
    6  
3.3 Continued Participation
    6  
3.4 Suspension of Participation
    6  
 
       
ARTICLE 4 CASH DEFERRALS AND SHARE DEFERRALS
    6  
4.1 Cash Deferrals
    6  
4.2 Share Deferrals
    8  
4.3 Enrollment Forms
    9  
 
       
ARTICLE 5 ACCOUNTS
    9  
5.1 Accounts
    9  
5.2 Trusts
    10  
5.3 Deemed Investments
    10  
 
       
ARTICLE 6 VESTING
    11  
 
       
ARTICLE 7 PAYMENTS
    11  
7.1 Election as to Time and Form of Payment
    11  
7.2 Termination of Service
    12  
7.3 Death
    12  
7.4 Withdrawal Due to Unforeseeable Emergency
    13  
7.5 Other Withdrawals
    13  
7.6 Taxes
    13  
 
       
ARTICLE 8 LIABILITY
    14  
8.1 Employer Liability
    14  
8.2 Successor Liability
    14  
 
       
ARTICLE 9 PLAN ADMINISTRATOR
    14  
9.1 Plan Administration and Interpretation
    14  
9.2 Powers, Duties, Procedures
    15  

 i



--------------------------------------------------------------------------------



 



            SECTION   PAGE
9.3 Information
    15  
9.4 Indemnification of Plan Administrator
    15  
 
       
ARTICLE 10 AMENDMENT AND TERMINATION
    15  
10.1 Amendments
    15  
10.2 Termination of Plan
    15  
 
       
ARTICLE 11 CLAIMS PROCEDURE
    16  
11.1 Denial of Claim
    16  
11.2 Review of Claim
    16  
 
       
ARTICLE 12 MISCELLANEOUS
    17  
12.1 No Funding
    17  
12.2 Non-Assignability
    17  
12.3 Limitation of Participant’s Rights
    17  
12.4 Participants Bound
    18  
12.5 Receipt and Release
    18  
12.6 Governing Law
    18  
12.7 Headings and Subheadings
    18  

 ii



--------------------------------------------------------------------------------



 



ARTICLE 1
INTRODUCTION

     1.1 Background and Purpose of Plan

     Equity Office Properties Trust (“EOPT”) established, effective November 1,
1997, the Equity Office Supplemental Retirement Savings Plan (“Plan”). This
document is an amendment and restatement of the Plan effective as of October 5,
2004.

     The Plan provides a means by which Eligible Trustees and Eligible Employees
may elect to defer receipt of portions of their Compensation, to defer income
with respect to the ownership of Unrestricted Shares, the vesting of Restricted
Shares, and the exercise of Share Options and Share Appreciation Rights, and to
save for their retirement.

     1.2 Status of Plan

     It is intended that the Plan be “a plan which is unfunded and is maintained
by an employer primarily for the purpose of providing deferred compensation for
a select group of management or highly compensated employees” within the meaning
of ERISA §§ 201(2), 301(a)(3) and 401(a)(1), and that the Plan be interpreted
and administered consistently with that intent.

ARTICLE 2
DEFINITIONS

     Wherever used herein, the following terms have the meanings set forth
below, unless a different meaning is clearly required by the context:

     Account means the account established for each Participant’s benefit
pursuant to Section 5.1.

     Cash Deferral means the portion of Compensation that is deferred by a
Participant pursuant to Section 4.1.

     Change in Control means any of the following events:



  (a)   An acquisition (other than directly from EOPT) of any voting securities
of EOPT (the “Voting Securities”) by any “Person” (as the term person is used
for purposes of Section 13(d) or 14(d) of the Securities Exchange Act of 1934,
as amended (the “1934 Act”)), immediately after which such Person has
“Beneficial Ownership” (within the meaning of Rule 13d-3 promulgated under the
1934 Act) of 30% or more of the combined voting power of EOPT’s then outstanding
Voting Securities; provided, however, that in determining whether a Change in
Control has occurred, Voting Securities which are acquired in a “Non-Control
Acquisition” (as hereinafter defined) shall not constitute an acquisition which
would cause a Change in Control. A “Non-Control Acquisition” shall mean an
acquisition by (i) an employee benefit plan (or a trust forming a part thereof)

1



--------------------------------------------------------------------------------



 



      maintained by (x) EOPT and/or one or more of its affiliates or (y) any
corporation or other Person of which a majority of its voting power or its
equity securities or equity interest is owned directly or indirectly by EOPT (a
“Subsidiary”), (ii) EOPT or any Subsidiary or (iii) any Person in connection
with a “Non-Control Transaction” (as hereinafter defined).        
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the outstanding Voting Securities as a
result of the acquisition of Voting Securities by EOPT which, by reducing the
number of Voting Securities outstanding, increases the proportional number of
shares Beneficially Owned by the Subject Person, provided that if a Change in
Control would occur (but for the operation of this sentence) as a result of the
acquisition of Voting Securities by EOPT, and after such share acquisition by
EOPT, the Subject Person becomes the Beneficial Owner of any additional Voting
Securities which increases the percentage of the then outstanding Voting
Securities Beneficially Owned by the Subject Person, then a Change in Control
shall occur.     (b)   Approval by shareholders of EOPT of:



  (i)   A merger, consolidation or reorganization involving EOPT, if:



  (A)   the shareholders of EOPT, immediately before such merger, consolidation
or reorganization, fail to own, directly or indirectly, immediately following
such merger, consolidation or reorganization, at least seventy percent (70%) of
the combined voting power of the outstanding Voting Securities of the entity
resulting from such merger or consolidation or reorganization (the “Surviving
Corporation”) in substantially the same proportion as their ownership of the
Voting Securities immediately before such merger, consolidation or
reorganization; and     (B)   the individuals who were members of the Incumbent
Board immediately prior to the execution of the agreement providing for such
merger, consolidation or reorganization do not constitute at least a majority of
the members of the board of directors of the Surviving Corporation or a
corporation beneficially owning, directly or indirectly, a majority or the
Voting Securities of the Surviving Corporation.

(A merger, consolidation or reorganization involving EOPT which fails to satisfy
the conditions described in clauses (A) and (B) shall herein be referred to as a
“Non-Control Transaction.”);



  (ii)   A complete liquidation or dissolution of EOPT; or

2



--------------------------------------------------------------------------------



 



  (iii)   An agreement for the sale or other disposition of all or substantially
all of the assets of EOPT to any Person (other than to an entity of which EOPT
directly or indirectly owns at least 70% of the voting shares).



  (c)   The rejection by the voting Beneficial Owners of the outstanding Shares
of the entire slate of trustees that the Board proposes at a single election of
trustees of EOPT.     (d)   The rejection by the voting Beneficial Owners of the
outstanding Shares of one-half or more of the trustees that the Board proposes
over any two or more consecutive elections of trustees of EOPT.     (e)  
Notwithstanding anything contained in this Plan to the contrary, if a
Participant’s employment is terminated prior to a Change in Control and the
Participant reasonably demonstrates that such termination: (i) was at the
request of a third party who has indicated an intention or taken steps
reasonably calculated to effect a Change in Control and who effectuates a Change
in Control (a “Third Party”) or (ii) otherwise occurred in connection with, or
in anticipation of, a Change in Control which actually occurs, then for all
purposes of this Plan, the date of a Change in Control with respect to the
Participant shall mean the date immediately prior to the date of such
termination of the Participant’s employment.

     COC means the Compensation Committee of the Board of Trustees of EOPT.

     Code means the Internal Revenue Code of 1986, as amended from time to time.
Reference to any section or subsection of the Code includes reference to any
comparable or succeeding provisions of any legislation that amends, supplements
or replaces the section or subsection.

     Compensation means cash compensation payable by an Employer (before
deductions) for service performed for the Employer that currently would be
includable in gross income and consists of either the Participant’s (i) salary,
(ii) commissions, and/or (iii) incentive pay. In the case of an Eligible
Trustee, “Compensation” shall include Board and Committee fees paid in cash.

     Credited Service means the Participant’s Years of Credited Service as
calculated for purposes of the Qualified Plan.

     Eligible Employee means those selected employees of an Employer whose
anticipated total annualized Compensation is not less than $160,000 or who were
active Participants on September 1, 2003.

     Eligible Trustee means a member of the Board of Trustees of EOPT who, as
determined by the Chief Legal Counsel of EOPT, is not prevented from
participating pursuant to the terms governing the member’s service on the Board
of Trustees of EOPT.

3



--------------------------------------------------------------------------------



 



     Employer means EOPT or any other entity that participates in the Plan with
the consent of EOPT.

     Enrollment Form means the document(s) prescribed by the Plan Administrator
pursuant to which a Participant elects to defer Compensation and/or defer income
with respect to the ownership of Unrestricted Shares, the vesting of Restricted
Shares, and the exercise of Share Options or Share Appreciation Rights, and any
other related elections pursuant to the Plan.

     Entry Date means (i) March 1; and (ii) in the case of an individual
described in Section 4.1(c)(ii), the effective date of the individual’s
Enrollment Form.

     EOPT means Equity Office Properties Trust, a Maryland real estate
investment trust, and any successor thereto.

     ERISA means the Employee Retirement Income Security Act of 1974, as amended
from time to time. Reference to any section or subsection of ERISA includes
reference to any comparable or succeeding provisions of any legislation that
amends, supplements or replaces that section or subsection.

     Insolvent means, with respect to an Employer, either (i) the Employer is
unable to pay its debts as they become due, or (ii) the Employer is subject to a
pending proceeding as a debtor pursuant to the United States Bankruptcy Code.

     Participant means an individual who has an Account balance under the Plan.

     Plan means the Equity Office Third Amended and Restated Supplemental
Retirement Savings Plan, as set forth herein and as amended from time to time.

     Plan Administrator means the Executive Vice President-Human Resources and
Communications of EOPT and each other person, persons or entity designated by
EOPT to administer the Plan and to serve as the agent for the settlor of the
Trust(s) as contemplated by the agreement establishing the Trust(s), or an
alternate designated by EOPT with respect to any matters relating solely to the
Plan Administrator as a Participant. If no person is serving as the Executive
Vice President-Human Resources and Communications at any time, EOPT shall be the
Plan Administrator.

     Plan Year means the 12-month period ending on December 31.

     Qualified Plan means the Equity Office Properties Trust Retirement Savings
Plan.

     Restricted Share means a Share that is subject to a substantial risk of
forfeiture for purposes of Code § 83.

     Share means a share of beneficial interest, par value $ .01 per share, of
EOPT.

4



--------------------------------------------------------------------------------



 



     Share Appreciation Right means a right granted by EOPT to share in the
appreciation in value of Shares.

     Share Deferral means a deferral of income with respect to the ownership of
an Unrestricted Share, the vesting of a Restricted Share, or the exercise of a
Share Option or Share Appreciation Right made by a Participant pursuant to
Section 4.2.

     Share Option means an option granted by EOPT to purchase Shares.

     Share Unit means a bookkeeping entry reflecting the deemed investment of a
Participant’s Account in a Share.

     Total and Permanent Disability means a physical or mental condition that
entitles a Participant to benefits pursuant to the Employer-sponsored long-term
disability plan in which the Participant participates.

     Trust means the grantor trust(s) established by EOPT, or each other
Employer, to hold assets contributed in accordance with the Plan.

     Trustee means the trustee or trustees of each Trust.

     Unforeseeable Emergency means a severe financial hardship of a Participant
or beneficiary resulting from:



  (a)   an illness or accident of the Participant or beneficiary, the
Participant’s or beneficiary’s spouse, or the Participant’s or beneficiary’s
dependent (as defined in Code § 152(a));     (b)   loss of the Participant’s or
beneficiary’s property due to casualty; or     (c)   other similar extraordinary
and unforeseeable circumstances arising as a result of events beyond the control
of the Participant or beneficiary.

     Whether a Participant or beneficiary is faced with an unforeseeable
emergency permitting a distribution is to be determined based on the relevant
facts and circumstances, but, in any case, a distribution on account of
unforeseeable emergency may not be made to the extent that the emergency is or
may be relieved through reimbursement or compensation from insurance or
otherwise; by liquidation of the participant’s assets, to the extent the
liquidation of the assets would not itself cause severe financial hardship; or
by cessation of deferrals pursuant to the Plan. The definition of “Unforeseeable
Emergency” shall be consistent with the intent of Treasury Regulation §
1.457-6(c)(2).

     Unrestricted Share means a Share that is not subject to a substantial risk
of forfeiture for purposes of Code § 83.

5



--------------------------------------------------------------------------------



 



ARTICLE 3
PARTICIPATION

     3.1 Satisfaction of Eligibility Requirements

     Prior to the applicable Entry Date, the Plan Administrator shall determine
in its discretion the Eligible Employees and Eligible Trustees who may commence
participation in the Plan as of that Entry Date. Prior to each Plan Year, the
Plan Administrator shall determine in its discretion the Participants who may
continue their participation in the Plan for that Plan Year. The Plan
Administrator shall notify Eligible Employees and Eligible Trustees of their
eligibility to participate in the Plan and provide them with an Enrollment Form.
If the Plan Administrator determines that a Participant is not eligible to
participate in the Plan as of an upcoming Plan Year, the Participant shall be
subject to a suspension of participation as described in Section 3.4 below.

     3.2 Commencement of Participation

     An Eligible Employee or Eligible Trustee shall become a Participant on the
first date as of which a Cash Deferral or Share Deferral is credited to the
Participant’s Account.

     3.3 Continued Participation

     Subject to Section 7.2, a Participant shall continue to be a Participant so
long as any amount remains credited to the Participant’s Account.

     3.4 Suspension of Participation

     If, pursuant to Section 3.1, the Plan Administrator determines that an
active Participant is no longer eligible to participate in the Plan, the Plan
Administrator shall notify the Participant, and the Participant’s Cash Deferrals
and Share Deferrals shall be suspended until the next Plan Year that the
Participant is eligible to participate. If the Plan Administrator, pursuant to
Section 3.1, determines that the Participant again is eligible to participate,
the Plan Administrator shall notify the Participant, and the Participant shall
be permitted to resume active participation in the Plan as of the next Entry
Date in the ensuing Plan Year in accordance with Article 4.

ARTICLE 4
CASH DEFERRALS AND SHARE DEFERRALS

     4.1 Cash Deferrals

          (a) An individual who is an Eligible Employee or Eligible Trustee may
elect for any Plan Year to defer receipt of a whole percentage or whole dollar
amount of the Compensation otherwise payable to the individual, on and after a
subsequent Entry Date. For purposes of the foregoing, the Cash Deferral of each
Eligible Employee shall equal the lesser of (i) the elected percentage of the
individual’s Compensation or elected dollar amount, as the case may be; or
(ii) the entire amount of the individual’s Compensation remaining after (A) all

6



--------------------------------------------------------------------------------



 



contributions that the Eligible Employee has elected pursuant to all other
retirement and welfare benefit plans maintained by the Employer have been
deducted from the individual’s Compensation, and (B) all deductions from
Compensation required by law, including Social Security and Medicare taxes, have
been made. An Eligible Employee or Eligible Trustee who desires to defer in
accordance with this Section shall complete and file an Enrollment Form with the
Plan Administrator. Notwithstanding any Plan provision to the contrary, an
Eligible Employee or Eligible Trustee may not reduce the percentage or dollar
amount elected for deferral.

          (b) Notwithstanding Section 4.1(a), an Eligible Employee or Eligible
Trustee may not defer any amount for a period of six months following the
Eligible Employee’s or Eligible Trustee’s receipt of a hardship withdrawal
pursuant to any qualified plan of the Employer.

          (c) Elections to defer Compensation must be made as described in
paragraphs (i), (ii), and (iii) below.



  (i)   An Enrollment Form with respect to salary, commissions, and Board and
Committee fees, paid for any Plan Year shall be filed on or before a deadline
established by the Plan Administrator, but in no event later than the
December 31 preceding the first day of the Plan Year.     (ii)   Notwithstanding
paragraph (i), in the case of an individual who first becomes an Eligible
Employee or Eligible Trustee following the commencement of a Plan Year, the
Enrollment Form shall be effective with respect to salary, commissions, and
Board and Committee fees, paid after the date the Enrollment Form is filed,
provided the Enrollment Form is filed within 30 days after the date the
individual becomes an Eligible Employee or Eligible Trustee.     (iii)   An
Enrollment Form with respect to incentive pay shall be filed no later than
October 1 of the Plan Year preceding the Plan Year in which the incentive pay is
otherwise payable; provided, however, in the case of an individual who first
becomes an Eligible Employee after October 1 of any Plan Year, the Enrollment
Form will be effective if it is filed no later than 30 days after the individual
becomes an Eligible Employee and before the start of the Plan Year in which the
incentive pay is otherwise payable.

          (d) For each Plan Year, each Enrollment Form with respect to
Compensation, except for any Enrollment Form filed pursuant to
Section 4.1(c)(iii), shall be effective for all salary, commissions, and Board
and Committee fees, paid to the Participant filing the Enrollment Form on and
after the Entry Date. Each Enrollment Form with respect to Compensation, except
for any Enrollment Form filed pursuant to Section 4.1(c)(iii), shall also apply
to Entry Dates in subsequent Plan Years unless the Participant elects to file a
new Enrollment Form before the

7



--------------------------------------------------------------------------------



 



start of the subsequent Plan Year in accordance with Section 4.1, or until the
time (if any) that the Participant is suspended from the Plan, as provided
pursuant to Section 3.4.

     4.2 Share Deferrals

          (a) Share Deferrals may be made by or for an Eligible Employee or
Eligible Trustee in accordance with the following:

               (i) An individual who is an Eligible Employee or Eligible Trustee
and who has received (or is to receive) a Restricted Share, Share Option or
Share Appreciation Right, or is to receive an Unrestricted Share, may elect to
(A) with respect to an Unrestricted Share, defer the ownership thereof; (B) with
respect to a Restricted Share, transfer the ownership of the Share immediately
prior to the time it vests and becomes an Unrestricted Share; or (C) with
respect to the exercise of a Share Option in which the exercise price is paid by
surrender (which may be constructive surrender by attestation of ownership) of
previously owned Shares with a fair market value equal to the exercise price of
the Share Option, defer the ownership of the Shares to be transferred upon such
exercise or (D) with respect to the exercise of a Share Appreciation Right,
defer the ownership of the Shares or other proceeds to be transferred upon such
exercise. An Eligible Employee or Eligible Trustee who desires to elect a Share
Deferral shall complete and file an Enrollment Form with the Plan Administrator.

               (ii) Board of Trustees or Board Committee fees payable in
Unrestricted Shares to Eligible Trustees shall be deferred hereunder. In
addition, the COC may cause any Share granted to an Eligible Employee or
Eligible Trustee to be deferred hereunder.

               (iii) A Participant by or for whom a Share Deferral is made may
also make an election to have an amount equal to any dividend equivalents paid
on the Share Units credited to the Participant’s Account distributed to the
Participant; provided that, in the absence of an election, dividend equivalents
shall be credited to the Participant’s Account. Any election pursuant to this
Section 4.2(a)(iii) must be made on or before December 31 of the calendar year
preceding the calendar year in which the dividend equivalents are paid and will
remain in effect until revoked. An election to have dividend equivalents
distributed to a Participant may be revoked by the Participant effective for
dividend equivalents paid after the calendar year in which the revocation is
made.

          (b) An election pursuant to paragraph 4.2(a)(i) must be made (i) with
respect to an Unrestricted Share paid in connection with the Participant’s
bonus, no later than October 1 of the Plan Year preceding the Plan Year in which
the Unrestricted Share is otherwise awarded; (ii) with respect to any other
Unrestricted Share, no later than six months before it is awarded or sold to the
Participant; (iii) with respect to a Restricted Share, no later than twelve
months before the date it would vest and become an Unrestricted Share; or
(iv) with respect to a Share Option or Share Appreciation Right, no later than
six months before the Share Option or Share Appreciation Right is exercised, or
at any other time as the Plan Administrator may specify. A deferral election
with respect to a Share Option shall require that the exercise price of any
Share Option which is exercised during the period when such deferral election is
in effect shall be paid by surrender (which may be constructive surrender by
attestation of ownership) of previously owned Shares with a fair market value
equal to the exercise price of such Share Option.

8



--------------------------------------------------------------------------------



 



Deferrals are effective only if the individual making the election is still an
Eligible Employee or Eligible Trustee on (I) in the case of a deferral with
respect to an Unrestricted Share, the date the Share would otherwise be received
by the Participant; (II) in the case of a deferral with respect to a Restricted
Share, the date the Share would vest and become an Unrestricted Share; or
(III) in the case of a deferral with respect to a Share Option or Share
Appreciation Right, the date the Share Option or Share Appreciation Right is
exercised.

          (c) The Plan shall cause to be credited to the Participant’s Account
(i) in the case of a Share Deferral with respect to Unrestricted Shares, the
number of Share Units equal to the number of Shares that would otherwise be
received by the Participant upon the award or sale to the Participant of such
Unrestricted Shares, (ii) in the case of a Share Deferral with respect to
Restricted Shares, the number of Share Units equal to the number of Shares that
would otherwise be received by the Participant upon the vesting of such
Restricted Shares and (iii) in the case of a deferral with respect to a Share
Option or Share Appreciation Right, the number of Share Units equal to the
excess of the fair market value of the underlying Shares over the exercise or
base price thereof on the date of exercise divided by the per Share fair market
value on such date.

     4.3 Enrollment Forms

     All Enrollment Forms filed pursuant to Article 4 shall be irrevocable.
Notwithstanding the foregoing, a Participant incurring an Unforeseeable
Emergency may amend or revoke the Participant’s Enrollment Form (but only to the
extent reasonably needed to relieve the Unforeseeable Emergency) by filing a new
Enrollment Form. Any Enrollment Form that amends or revokes an existing
Enrollment Form shall be irrevocable as described in the first sentence of this
Section 4.3; provided, however, if the Enrollment Form was previously amended,
the Participant will be entitled to further amend or revoke the Enrollment Form
if the Participant incurs an Unforeseeable Emergency. If a Participant transfers
employment to another Employer, the Participant’s Share Deferral elections shall
remain in effect, and the Participant’s Cash Deferral elections shall remain in
effect for the remainder of the Plan Year. A Participant who transfers
employment to another Employer shall file a new Election Form with respect to
Cash Deferrals for the subsequent Plan Year.

ARTICLE 5
ACCOUNTS

     5.1 Accounts

          (a) The Plan Administrator shall establish an Account for each
Participant, on an Employer-by-Employer basis, reflecting Cash Deferrals and
Share Deferrals made for the Participant’s benefit while employed and on the
payroll of each Employer, together with any adjustments for income, gains,
losses, and any distributions from the Account. Cash Deferrals and Share
Deferrals shall be credited to each Participant’s Account as of the date on
which the amount would have paid to, or the Shares would have been received by,
the Participant absent the deferral election. As soon as practicable following
the last business day of each calendar quarter, the Plan Administrator (or its
designee) shall provide the Participant with a statement of

9



--------------------------------------------------------------------------------



 



the Participant’s Account reflecting the income, gains and losses (realized and
unrealized), deferral amounts and distributions with respect to the Account
since the prior statement.

          (b) If a Participant transfers employment to another Employer, the
Plan Administrator shall maintain an Account for the Participant that reflects
the Cash Deferrals and Share Deferrals made for the Participant’s benefit while
employed and on the payroll of each Employer, together with adjustments for any
income, gains, losses and any distributions from the Account.

     5.2 Trusts

     At its discretion, each Employer, jointly or severally, may establish one
or more Trusts for the purpose of providing benefits pursuant to the Plan. Any
Trust shall be irrevocable and the assets of the Trust shall be subject to the
claims of the establishing Employer’s general creditors. To the extent any
benefits provided pursuant to the Plan are paid from an Employer’s Trust, the
Employer maintaining that Trust shall have no further obligation with respect to
the benefit payment; provided, however, to the extent benefits are not paid from
the Employer’s Trust, the Employer, in accordance with Article 8, remains liable
for the payment of those benefits. The assets of each Trust shall be invested in
accordance with the provisions of the applicable Trust document and are not
required to be invested in the same investments in which the Accounts of
Participants and beneficiaries are deemed to be invested pursuant to
Section 5.3.

     5.3 Deemed Investments

          (a) All Share Deferrals shall be credited to the Participant’s Account
as Share Units and shall initially be deemed to be invested in Shares. Dividend
equivalents credited to the Accounts of Participants with respect to Share Units
shall not be deemed to be reinvested in Shares.

          (b) A Participant may request that the Participant’s Cash Deferrals
and dividend equivalents credited to the Participant’s Account with respect to
Share Units be deemed to be invested in such of the following as shall be
permitted by the Plan Administrator:



  (i)   Mutual funds (load or no-load)     (ii)   Securities (other than Shares)
traded on the NASDAQ national market or a national securities exchange.

          (c) A Participant may, in accordance with rules established by the
Plan Administrator, request that amounts in the Participant’s Account be
transferred from one deemed investment to another deemed investment, except that
no amounts may be transferred from another deemed investment into a deemed
investment in Shares.

          (d) Expense charges for Trust transactions performed by the Trustee
with respect to a Participant’s Account shall be charged against the Account and
will be listed on the

10



--------------------------------------------------------------------------------



 



quarterly statement for the Account. Each Employer will pay all other Plan
charges and administrative expenses related to the Accounts of that Employer’s
Participants.

ARTICLE 6
VESTING

     A Participant shall at all times have a fully vested and nonforfeitable
right to all Cash Deferrals and Share Deferrals credited to the Participant’s
Account, adjusted for income, gain and loss attributable thereto.

ARTICLE 7
PAYMENTS

     7.1 Election as to Time and Form of Payment

          (a) A Participant shall specify the date or age at which distributions
attributable to Cash Deferrals and Share Deferrals made for any Plan Year,
adjusted for income, gains and losses attributable thereto, shall commence. The
commencement date election shall be made on the applicable Enrollment Form filed
pursuant to Article 4 with respect to the Plan Year. If a Participant does not
elect a date or age on the applicable Enrollment Form, he or she may
nonetheless, with the consent of the Plan Administrator in its discretion, elect
a date or age for distribution; provided, however, the election shall not be
effective unless it is made no later than the December 31 that is at least
twelve months before the Participant’s termination date pursuant to Section 7.2.
With the consent of the Plan Administrator in its discretion, a Participant may
change the commencement date election; provided that a change shall not be
effective unless (i) the Participant changes an election of a commencement date
or age to a new commencement date or age that is at least two years later than
the date or age previously elected ; and (ii) the change is made not later than
the December 31 that is at least twelve months before the date previously
elected.

          (b) A Participant may elect pursuant to Section 7.1 that payments be
made in the form of either:



  (i)   A single lump-sum payment; or     (ii)   Annual installments over a
period elected by the Participant of up to ten years, the amount of each
installment to equal the then balance of the Account divided by the number of
installments remaining to be paid. The Participant may separately designate the
date or age of the initial payment and the date or age that the remaining
payments are to begin.

If a Participant does not elect a payment method on the applicable Enrollment
Form, the Participant may nonetheless, with the consent of the Plan
Administrator in its discretion, elect a payment method; provided, however, that
the election shall not be effective until the January 1 that is at least twelve
months after the date the election is filed with the Plan Administrator. A
Participant who wishes to change an existing payment method election may do so;
provided,

11



--------------------------------------------------------------------------------



 



however, that the new election shall not be effective until the January 1 that
is at least twelve months after the date the election is filed with the Plan
Administrator. Any change shall also apply to all previous Enrollment Forms
filed by the Participant to the extent that the change satisfies the preceding
sentence.

          (c) Except as provided in Sections 7.2, 7.3, 7.4, and 7.5, payments
from a Participant’s Account shall be made in accordance with the most recent
effective election made by the Participant pursuant to Section 7.1. If a
Participant has not elected a payment method, distribution shall be made in a
single lump sum upon the termination of the Participant’s employment.

          (d) Payments from a Participant’s Account shall made be in whole
Shares to the extent attributable to Share Units and shall otherwise be paid in
cash or in kind as determined by the Plan Administrator in its discretion.

          (e) In the case of a Participant who is subject to Section 16 of the
Securities Exchange Act of 1934, any election change under paragraph (a) or
paragraph (b) above must be approved by the COC.

     7.2 Termination of Service

     Upon termination of a Participant’s service as a member of the Board of
Trustees of EOPT, or termination of a Participant’s employment with all
Employers, as the case may be, for any reason other than death, the vested
portion of the Participant’s Account shall be paid to the Participant according
to the Participant’s distribution election, unless the Plan Administrator
elects, in its sole discretion, to pay out a Participant’s Account balance in a
single lump sum as soon as practicable following the date of termination. An
Employer shall have the right to offset against any payments made to a
Participant pursuant to this Section 7.2 an amount necessary to reimburse the
Employer for the Participant’s liabilities or obligations to the Employer,
including amounts misappropriated by the Participant, but only if the
Participant fails to pay the amounts to the Employer in a timely manner after
payment has been duly demanded.

     7.3 Death

          (a) If a Participant dies prior to the complete distribution of the
Participant’s Account, the vested portion of the Participant’s Account shall be
paid to the Participant’s designated beneficiary or beneficiaries, according to
the Participant’s distribution election, unless the Plan Administrator elects,
in its sole discretion, to pay out a Participant’s Account balance in a single
lump sum as soon as practicable following the date of the Participant’s death.

          (b) A Participant may designate a beneficiary by so notifying the Plan
Administrator in writing, at any time before the Participant’s death, on a form
prescribed by the Plan Administrator for that purpose. A Participant may revoke
any beneficiary designation or designate a new beneficiary at any time without
the consent of a beneficiary or any other person. If no beneficiary is
designated or no designated beneficiary survives the Participant, payment shall
be made to the Participant’s surviving spouse, or, if none, to the Participant’s
issue per

12



--------------------------------------------------------------------------------



 



stirpes, in a single payment. If no spouse or issue survives the Participant,
payment shall be made in a single lump sum to the Participant’s estate.

     7.4 Withdrawal Due to Unforeseeable Emergency

     If a Participant experiences an Unforeseeable Emergency, the Plan
Administrator, in its sole discretion, may pay to the Participant only that
portion, if any, of the vested portion of the Participant’s Account which the
Plan Administrator determines is necessary to satisfy the emergency need,
including any amounts necessary to pay any federal, state or local income taxes
reasonably anticipated to result from the distribution. A Participant requesting
an emergency payment shall apply for the payment in writing using a form
prescribed by the Plan Administrator for that purpose and shall provide any
additional information required by the Plan Administrator.

     7.5 Other Withdrawals

     Upon the request of a Participant or beneficiary, the Plan Administrator,
in its sole discretion, may pay to the Participant or beneficiary any amount up
to the vested portion of the Participant’s or beneficiary’s Account. A
Participant or beneficiary requesting a withdrawal pursuant to this Section 7.5
shall apply in writing on a form prescribed by the Plan Administrator for that
purpose, and shall provide any additional information required by the Plan
Administrator. The Plan Administrator will pay 90% of the withdrawn amount to
the Participant or beneficiary and the remaining 10% will be forfeited. If a
Participant receives a withdrawal pursuant to this Section 7.5, the Plan
Administrator will immediately terminate the Participant’s Cash Deferral
elections in effect at the time of the withdrawal and prohibit any new Cash
Deferrals and elective Share Deferrals by the Participant until the second Plan
Year following receipt of the withdrawal. A withdrawal pursuant to this
Section 7.5 will not affect any Share Deferral elections in effect at the time
of the withdrawal. Amounts forfeited pursuant to this Section 7.5 shall be used
to satisfy the Employer’s obligation to contribute to its Trust provided for
pursuant to the Plan.

     7.6 Taxes

     Income taxes, Social Security and Medicare taxes and other taxes payable
with respect to an Account shall be deducted from such Account. Social Security
and Medicare taxes payable with respect to a deferral shall be deducted from the
amount deferred. All federal, state or local taxes that the Plan Administrator
determines are required to be withheld from any payments made pursuant to this
Article 7 shall be withheld. Except as otherwise provided by the Plan
Administrator, (i) the deduction of withholding and any other taxes required by
law will be made from all amounts paid in cash, (ii) in the case of payments in
property other than Shares, the Participant shall be required to pay in cash the
amount of any taxes required to be withheld prior to receipt of such property,
and (iii) in the case of payments in Shares, the Participant shall be required
to pay in cash the amount of any taxes required to be withheld prior to receipt
of such Shares, or alternatively, a number of Shares the Fair Market Value
(defined below) of which equals the amount required to be withheld may be
deducted from the payment; provided, however, that the number of Shares so
deducted may not have an aggregate Fair Market Value in excess of the amount
determined by applying the minimum statutory withholding rate. For the

13



--------------------------------------------------------------------------------



 



purposes of this Section 7.6, “Fair Market Value” shall mean the reported
closing price for Shares on the New York Stock Exchange on the date of
determination or, if there is no reported closing price for Shares on such day,
on the next preceding day on which any sale of Shares shall have been reported.

ARTICLE 8
LIABILITY

     8.1 Employer Liability

     Each Employer has adopted this Plan as its own Plan. Accordingly, liability
for the payment of a Participant’s benefit pursuant to this Plan shall be borne
solely by the Employer that employs the Participant and reports the Participant
as being on its payroll during the accrual or increase of the Plan benefit;
provided, however, that liability for the payment of a Participant’s benefit who
is an Eligible Trustee shall be borne solely by EOPT. No liability for the
payment of any Plan benefit shall be incurred by reason of Plan sponsorship or
participation except as provided in the preceding sentence; provided, however,
that each Employer, by adopting the Plan, agrees to assume secondary liability
for the payment of any benefit accrued or increased while a Participant is
employed and on the payroll of an Employer that is a Subsidiary of the Employer
at the time the benefit is accrued or increased. Notwithstanding this
Section 8.1, any Employer or other person may expressly agree to assume the
liability for payment to a Participant of any benefits pursuant to this Plan.

     8.2 Successor Liability

     The obligations of an Employer pursuant to the Plan shall be binding upon
any successor corporation or organization resulting from the merger,
consolidation or other reorganization of the Employer, or upon any successor
corporation or organization succeeding to substantially all of the assets and
business of the Employer.

ARTICLE 9
PLAN ADMINISTRATOR

     9.1 Plan Administration and Interpretation

     The Plan Administrator shall oversee the administration of the Plan. The
Plan Administrator shall have complete control and authority to determine the
rights and benefits and all claims, demands and actions arising out of the
provisions of the Plan of any Participant, beneficiary, deceased Participant, or
other person having or claiming to have any interest pursuant to the Plan.
Notwithstanding any other provision of the Plan to the contrary, the Plan
Administrator shall have complete discretion to interpret the Plan and to decide
all matters pursuant to the Plan. Subject to Article 11, the Plan
Administrator’s interpretation and decision shall be final, conclusive and
binding on all Participants and any person claiming under or through any
Participant, in the absence of clear and convincing evidence that the Plan
Administrator acted arbitrarily and capriciously; provided, however, that any
interpretation and/or determination made by the Plan Administrator after the
occurrence of a Change in Control that denies in whole or in part any claim made
by any individual for benefits pursuant to the Plan

14



--------------------------------------------------------------------------------



 



shall be subject to judicial review, pursuant to a “de novo,” rather than a
deferential, standard. Any individual(s) serving as Plan Administrator who is
also a Participant shall not vote or act on any matter relating solely to
himself or herself. When making a determination or calculation, the Plan
Administrator shall be entitled to rely on information furnished by a
Participant, a beneficiary, the Employer or the Trustee. The Plan Administrator
shall have the responsibility for complying with any reporting and disclosure
requirements of ERISA.

     9.2 Powers, Duties, Procedures

     The Plan Administrator shall have the powers and duties set forth herein,
may adopt rules and procedures, may act in accordance with such procedures, may
appoint officers or agents, may delegate powers and duties, and may receive
reimbursements and compensation.

     9.3 Information

     To enable the Plan Administrator to perform its functions, the Employer
shall supply full and timely information to the Plan Administrator on all
matters relating to the compensation of Participants, their employment,
retirement, death, termination of employment, and any other pertinent facts as
the Plan Administrator may require.

     9.4 Indemnification of Plan Administrator

     The Employers agree to indemnify and to defend to the fullest extent
permitted by law any officer(s) or employee(s) who serve as Plan Administrator
(including any individual who formerly served as Plan Administrator) against all
liabilities, damages, costs and expenses (including reasonable attorneys’ fees
and amounts paid in settlement of any claims approved by the Employer in writing
in advance) occasioned by any act or omission to act in connection with the
Plan, if the act or omission is in good faith.

ARTICLE 10
AMENDMENT AND TERMINATION

     10.1 Amendments

     The COC shall have the right to amend the Plan from time to time by an
instrument in writing executed on behalf of EOPT by an officer duly authorized
by the COC; provided, however, that the Plan may not be amended to reduce the
Account balance of any Participant or beneficiary; provided, further, that the
Plan may not be amended after a Change in Control without the written consent of
at least: (i) two-thirds in number of the Plan Participants; and (ii) two-thirds
in number of the Plan Participants with the ten largest Account balances..

     10.2 Termination of Plan

     The Plan is strictly a voluntary undertaking on the part of each Employer
and shall not be deemed to constitute a contract between the Employer and any
Eligible Employee (or any other employee) or any Eligible Trustee, consideration
for, or an inducement or condition of employment for, the performance of the
services by any Eligible Employee (or other employee)

15



--------------------------------------------------------------------------------



 



or any Eligible Trustee. The COC may terminate the Plan at any time by an
instrument in writing that has been executed on behalf of EOPT by an officer
duly authorized by the COC; provided, however, that the Plan may not be
terminated after a Change in Control without the written consent of at least:
(i) two-thirds in number of the Plan Participants; and (ii) two-thirds in number
of the Plan Participants with the ten largest Account balances. Upon termination
of the Plan, the COC may (a) continue to maintain the Trust(s) to pay benefits
as they become due as if the Plan had not terminated or (b) direct the Trustee
to pay promptly to the Participants (or their beneficiaries) the balance of
their Accounts. After Participants and their beneficiaries are paid all Plan
benefits to which they are entitled, all remaining assets of the Trust shall be
returned to the Employer.

ARTICLE 11
CLAIMS PROCEDURE

     11.1 Denial of Claim

     Any person claiming a benefit pursuant to the Plan shall present the
request in writing to the Plan Administrator. The Plan Administrator shall give
any Participant whose application for benefits pursuant to the Plan has been
denied, in whole or in part, a written denial of benefit notice. The Plan
Administrator shall provide the denial of benefit notice within 90 days after
the claim is received by the Plan, unless special circumstances require an
extension of time for processing the claim. If an extension of time is required,
the Plan Administrator shall provide the Participant written notice of the
extension before the expiration of the initial 90-day period; provided, however,
in no event shall the extension exceed a period of 90 days from the end of the
initial period.

     The notice provided in the foregoing paragraph shall be written in easily
understood language and shall indicate the specific reasons for denial and the
specific Plan provisions on which the denial is based. The notice shall explain
that the Participant may request a review of the denial, the procedures for
requesting a review, and the Participant’s right to bring a civil action
pursuant to ERISA § 502(a) following an adverse benefit determination on review.
The notice shall describe any additional information necessary to approve the
Participant’s claim and explain why the information is necessary.

     11.2 Review of Claim

     A Participant may make a written request to the Plan Administrator for a
review of any denial of benefits under the Plan. The written request shall be
made within 60 days after the receipt of the notice of denial.

     A Participant who requests a review of a denial of benefits in accordance
with this review procedure may examine pertinent documents and submit pertinent
issues and comments in writing. A Participant may have a representative act on
his behalf in exercising his right to request a review and the rights granted by
this review procedure. The review shall take into account all comments,
documents, and other information submitted by the Participant relating to the
claim, without regard to whether the information was submitted or considered in
the initial benefit determination.

16



--------------------------------------------------------------------------------



 



     The Plan Administrator shall provide the Participant its determination on
review within 60 days after receiving the written request for review, unless the
Plan Administrator determines that special circumstances require an extension of
time for processing the claim. If the Plan Administrator determines that an
extension of time for processing is required, written notice of the extension
shall be furnished prior to the end of the initial 60-day period; provided,
however, that in no event shall the extension exceed a period of 60 days from
the end of the initial period.

     In the case of an adverse determination on review, the notice provided in
the foregoing paragraph shall be written in easily understood language and shall
indicate the specific reasons for the adverse determination and the specific
Plan provisions on which the benefit determination is based. The notice shall
explain that the Participant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to a claim for benefits and the Participant’s right to
bring a civil action pursuant to ERISA § 502(a) following the adverse benefit
determination on review.

ARTICLE 12
MISCELLANEOUS

     12.1 No Funding

     The Plan constitutes a mere promise by the Employer to make payments in
accordance with the terms of the Plan and Participants and beneficiaries shall
have the status of general unsecured creditors of the Employer. Nothing in the
Plan will be construed to give any employee or any other person rights to any
specific assets of the Employer or of any other person. In all events, it is the
intent of the Employer that the Plan be treated as unfunded for tax purposes and
for purposes of Title I of ERISA.

     12.2 Non-Assignability

     Except for a domestic relations order that the Plan Administrator
determines satisfies Code § 414(p) and provides for immediate distribution to
the “alternate payee” as defined in Code § 414(p)(8), none of the benefits,
payments, proceeds or claims of any Participant or beneficiary shall be subject
to any claim of any creditor of any Participant or beneficiary and, in
particular, the same shall not be subject to attachment or garnishment or other
legal process by any creditor of the Participant or beneficiary, nor shall any
Participant or beneficiary have any-right to alienate, anticipate, commute,
pledge, encumber, transfer or assign any Plan benefits, payments, or proceeds
which he or she may receive.

     12.3 Limitation of Participant’s Rights

     Nothing contained in the Plan shall confer upon any person a right to be
employed or to continue in the employ of an Employer or on the Board of Trustees
of EOPT, or interfere in any way with the right of an Employer to terminate the
employment of a Participant in the Plan at any time, with or without cause.

17



--------------------------------------------------------------------------------



 



     12.4 Participants Bound

     Any action with respect to the Plan taken by the Plan Administrator or the
Trustee or any action authorized by or taken at the direction of the Plan
Administrator, an Employer or the Trustee shall be conclusive upon all
Participants and beneficiaries entitled to benefits pursuant to the Plan.

     12.5 Receipt and Release

     Any payment to any Participant or beneficiary in accordance with the
provisions of the Plan shall, to the extent thereof, be in full satisfaction of
all claims against an Employer, the Plan Administrator and the Trustee pursuant
to the Plan, and the Plan Administrator may require the Participant or
beneficiary, as a condition precedent to the payment, to execute a receipt and
release to that effect. If any Participant or beneficiary is determined by the
Plan Administrator to be incompetent by reason of physical or mental disability
(including minority) to give a valid receipt and release, the Plan Administrator
may cause the payment or payments becoming due to the person to be made to
another person for his or her benefit without responsibility on the part of the
Plan Administrator, an Employer or the Trustee to follow the application of the
funds.

     12.6 Governing Law

     The Plan shall be construed, administered, and governed in all respects
pursuant to and by the laws of the State of Illinois. If any provision shall be
held by a court of competent jurisdiction to be invalid or unenforceable, the
remaining provisions hereof shall continue to be fully effective.

     12.7 Headings and Subheadings

     Headings and subheading in this Plan are inserted for convenience only and
are not to be considered in the construction of the provisions hereof.

     IN WITNESS WHEREOF, the undersigned officer of EOPT has executed this
document to certify its adoption by EOPT as of the effective date provided
herein.

                  EQUITY OFFICE PROPERTIES TRUST
 
           

  By   /s/ Stanley M. Stevens    

           

        Stanley M. Stevens    

        Executive Vice President, Chief Legal    

        Counsel and Secretary    

18